Citation Nr: 0329651	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for nodular 
sclerosing Hodgkin's disease for the period beginning on 
January 1, 2000, to include the question of whether the 
October 28, 1999, rating decision reducing this evaluation 
from 100 percent to zero percent was proper.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism.

3.  Entitlement to an initial evaluation in excess of 10 
percent for restrictive lung disease.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a sternal notch scar, status post medianoscopies.

5.  Entitlement to an initial compensable evaluation for 
extensive striae.

6.  Entitlement to an initial compensable evaluation for 
scars, as a residual of treatment for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York in June and October of 1999.


REMAND

The Board has reviewed the veteran's claims file and finds 
that additional development is needed for each of her claims.  
First, the Board observes that the veteran has not been 
afforded a VA examination addressing her service-connected 
nodular sclerosing Hodgkin's disease, hypothyroidism, and 
restrictive lung disease since the period from May to October 
of 2000.  These examination reports are now too remote in 
time to be considered contemporaneous, and further 
examinations addressing these disabilities are warranted.

Regarding the veteran's three service-connected skin 
disorders, the Board observes that the last VA scars 
examination was conducted in May 2000, and, as this 
examination is more than three years old, a more 
contemporaneous examination is warranted.  Additionally, 
while the veteran was, in a June 2003 Supplemental Statement 
of the Case, notified of the revised versions of several code 
sections under 38 C.F.R. § 4.118, she was not provided with 
the new provisions of Diagnostic Code 7800, which concerns 
visible scars, including those in the neck area.  As the 
sternal scar has been described as being in the lower neck 
area (in a February 1999 VA scars examination report), this 
code section is applicable.  Finally, the Board has carefully 
reviewed both the prior examination reports and the decisions 
of the RO but has been unable to discern exactly which 
current scars are attributable to treatment for Hodgkin's 
disease.  This matter should also be more definitively 
addressed on examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should notify the 
veteran of the new provisions of 
38 U.S.C.A. §§ 5103 and 5103A, inform her 
of her right to submit new evidence, 
describe the type of evidence needed to 
substantiate her claims, and provide a 
discussion of the relative duties of VA 
and the veteran in obtaining relevant 
evidence.  In issuing this letter, the RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
Federal Circuit's recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

2.  The RO should then afford the veteran 
a VA lymphatic disorders examination to 
address the nature and extent of her 
nodular sclerosing Hodgkin's disease.  
The examiner should be provided with the 
claims file and should review the claims 
file in conjunction with the examination.  
The examiner is requested to provide 
commentary as to (1) whether this 
disorder continues to be in remission, 
and (2) whether any current 
symptomatology is attributable to this 
disorder.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

3.  The RO should also afford the veteran 
a VA endocrine disorders examination to 
address the nature and extent her 
hypothyroidism.  The examiner should be 
provided with the claims file and should 
review the claims file in conjunction 
with the examination.  The examiner is 
requested to provide commentary as to all 
current symptomatology attributable to 
this disorder.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

4.  The RO should also afford the veteran 
a VA respiratory disorders examination to 
address the nature and extent of her 
restrictive lung disease.  The examiner 
should be provided with the claims file 
and should review the claims file in 
conjunction with the examination.  The 
examination must encompass pulmonary 
function testing, and current findings 
for forced expiratory volume in one 
second (FEV-1), the ratio of FEV-1 to 
forced vital capacity (FEV-1/FVC), 
diffusion capacity of the lung by the 
single breath method (DLCO(SB)), and 
maximum oxygen consumption (in ml/kg/min) 
must be provided.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

5.  The RO should also afford the veteran 
a VA skin disorders examination.  The 
examiner should be provided with the 
claims file and should review the claims 
file in conjunction with the examination.  
With regard to the veteran's sternal 
notch scar, the examiner should provide 
complete measurements of the scar, 
comment on the extent to which the scar 
is disfiguring, and list any other 
resultant symptomatology.  The examiner 
should also comment on all symptomatology 
attributable to the veteran's extensive 
striae.  Finally, the examiner must 
specifically identify all scars 
attributable to the veteran's treatment 
for Hodgkin's disease and comment on any 
symptomatology attributable to such 
scars.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

6.  Then, after ensuring that all 
requested development has been 
accomplished in accordance with the 
instructions noted above, the RO should 
readjudicate the issues of entitlement to 
a compensable evaluation for nodular 
sclerosing Hodgkin's disease for the 
period beginning on January 1, 2000, to 
include the question of whether the 
October 28, 1999, rating decision 
reducing this evaluation from 100 percent 
to zero percent was proper; entitlement 
to an initial evaluation in excess of 10 
percent for hypothyroidism; entitlement 
to an initial evaluation in excess of 10 
percent for restrictive lung disease; 
entitlement to an initial evaluation in 
excess of 10 percent for a sternal notch 
scar, status post medianoscopies; 
entitlement to an initial compensable 
evaluation for extensive striae; and 
entitlement to an initial compensable 
evaluation for scars, as a residual of 
treatment for Hodgkin's disease.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should furnish her 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) and the new 
criteria of Diagnostic Code 7800 (if 
applicable) included) and afford her a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to accomplish additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

